Exhibit 77(O) Transactions effected pursuant to Rule 10f-3 Fund Name Issuer Date of Purchase Broker / Dealer From Whom Purchased Affiliated/Principal Underwriter of Syndicate ING Blackrock Inflation Protected Bond Portfolio Lehman Brothers Holdings Inc. 1/15/2008 Lehman Brothers Inc. ING Financial Markets LLC ING Evergreen Omega Portfolio Visa Inc. 3/18/2008 JP Morgan Wachovia Securities ING Van Kampen Real Estate Portfolio Senior Housing Properties Trust 6/3/2008 UBS Investment Bank Morgan Stanley ING Goldman Sachs Commodities Portfolio Walgreens 4.875% Notes due 2013 7/14/2008 JPMorgan Goldman Sachs & Co. ING Goldman Sachs Commodities Portfolio E.I. du Pont de Nemours 5% Notes due 2013 7/23/2008 Credit Suisse First Boston Goldman Sachs & Co. ING JPMorgan Value Opportunities Portfolio XL Capital LTD - Class A, XL 7/30/2008 Goldman Sachs & Co JPMorgan ING Goldman Sachs Commodities Portfolio General Mills 5.25% Notes due 2013 7/31/2008 Bank of Securities LLC Goldman Sachs & Co.
